Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               December 22, 2020

The Court of Appeals hereby passes the following order:

A21E0022. CHARLES HILL v. TONYA HILL et al.

      Pursuant to Court of Appeals Rule 40 (b), applicant Charles Hill has filed an
emergency motion requesting an extension of time to file an application for
discretionary appeal in the above-styled matter. The applicant’s motion is hereby
GRANTED. He shall file his application for discretionary appeal no later than
January 25, 2021.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       12/22/2020
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.